PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Cheung, Peter, W.
Application No. 15/269,592
Filed: September 19, 2016
Attorney Docket No.: Cheung-P001
For: Apparatus and System for a Universally Mountable Digit-Roll Display Unit
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 16, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 26, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 27, 2019.  A Notice of Abandonment was mailed January 17, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions